DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouriel et al. (US 2003/0097094A1, “Ouriel”).
Regarding claim(s) 13, Ouriel discloses inserting a catheter (24; Figs. 1, 2) having proximal and distal ends into a blood vessel having a blood clot. The catheter has a non-infusion portion and an infusion portion near the distal end. The infusion portion includes a permeable wall having a plurality of holes (42; Fig. 4) and a predetermined helix shape. A filter (76) is deployed through the catheter and includes filter wire having proximal end and a filter portion at a distal end of the filter wire. The filter portion includes residual stress, surface tension or both that cause the filter to form a predetermined shape (Figs. 1-4; [0038]) and is positioned adjacent to and downstream from the blood clot and outside of the catheter to allow the filter portion to form the predetermined shape (Figs. 1, 2). Medication is dispensed into the catheter which flows through the catheter and into the blood vessel through the permeable wall [0043-0047].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel et al. (US 2003/0097094A1, “Ouriel”) in view of Evans et al. (US 6,929,633, “Evans”) in view of Ensminger et al. (US 5,256,146, “Ensminger”).
Regarding claim(s) 1, Ouriel discloses deploying a guidewire within a blood vessel [0041]. A catheter (24) is inserted over the guidewire and the guidewire is removed while the catheter remains in place (Figs. 1, 2). An infusion filter (76) is deployed through the catheter and includes a non-infusible length wire including a lumen and extending from a proximal end of the filter. An infusible length wire extends distally from the non-infusible length wire and includes a lumen and a permeable wall [0034]. A filter portion extends from the infusible length wire and includes residual stress, surface tension or both that cause the filter to form a predetermined shape (Figs. 1-4; [0038]). Medication is dispensed into the blood vessel through the permeable wall 
In the same field of endeavor, thrombolysis procedures, Evans teaches a method for performing thrombolysis by deploying a guidewire (GW; Fig. 27A) within a blood vessel (BV) from an upstream side of a blood clot (T) so that a distal end of the guidewire reaches a downstream side of the blood clot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Ouriel with deploying the guidewire such that a distal end of the guidewire reaches a downstream side of the blood clot, as taught by Evans, to provide means for directing and guiding a device to be on opposing sides of the clot (C26;L50-60).
In the same field of endeavor, infusion filters, Ensminger teaches an infusion filter that includes a helical configuration and a permeable wall including a port (22; Fig. 4). The filter is capable of generating turbulence in blood flowing across it. The turbulence is desirable in that it promotes mixing of introduced fluids such as drugs that enter the vessel through the port (C4;L20-35). A catheter (16) is removed while leaving the filter in place (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filter of Ouriel with the filter, as taught by Ensminger, as this modification involves the simple 
Regarding claim 3, the combination of Ouriel, Evans and Ensminger discloses that the predetermined shape of the filter is a helix shape (Fig. 4; Ensminger).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans and Ensminger, as applied to claim 1 above, and further in view of Brown et al. (US 6,402,736, “Brown”).
Regarding claims 4 and 6, the combination of Ouriel and Evans does not disclose a removable outer cover disposed over the filter portion and that the filter portion includes a permeable wall and a lumen. 
In the same field of endeavor, infusion devices, Brown teaches that a filter portion (10; Fig. 1) disposed within a sheath (11). A push tube (17) is used to push the filter out of the sheath. The filter portion includes a permeable wall in the form of a plurality of infusion ports (16) and lumen through which agents flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter portion of Ouriel, Evans and Ensminger with a permeable wall and a removable outer cover, as taught by Brown, to provide means for preventing snags within a blood vessel and means for delivering therapeutic agents within the filter portion in the event that fragments are found therein (C13; L30-36). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans and Ensminger, as applied to claim 1 above, and further in view of McNamara et al. (US 5,624,396, “McNamara”).
Regarding claim 5, the combination of Ouriel, Evans and Ensminger does not disclose a luer lock on the proximal end of the catheter that conveys the medication into the catheter. 
In the same field of endeavor, infusion devices, McNamara teaches that a luer lock (56) that is located on a proximal end of a tube that conveys medication through infusion ports (58; C4;L27-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a luer lock at the proximal end of the non-infusible length wire of the combination of Ouriel, Evans and Ensminger, as taught by McNamara, to provide means for controlling the infusion of fluids (C5; L65-67, C6; L1-5).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel et al. (US 2003/0097094A1, “Ouriel”) in view of Evans et al. (US 6,929,633, “Evans”) in view of Ensminger et al. (US 5,256,146, “Ensminger”).
Regarding claim(s) 7 and 8, Ouriel discloses deploying a guidewire within a blood vessel [0041]. A catheter (20) is inserted over the guidewire and the guidewire is removed while the catheter remains in place (Figs. 1, 2). The catheter has a non-infusion portion and an infusion portion near the distal end. The infusion portion includes a permeable wall having a plurality of holes (42; Fig. 4). A filter (76) is deployed through the catheter and includes filter wire having proximal end and a filter portion at a distal end of the filter wire. The filter portion includes residual stress, surface tension or both 
In the same field of endeavor, thrombolysis procedures, Evans teaches a method for performing thrombolysis by deploying a guidewire (GW; Fig. 27A) within a blood vessel (BV) from an upstream side of a blood clot (T) so that a distal end of the guidewire reaches a downstream side of the blood clot. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Ouriel with deploying the guidewire such that a distal end of the guidewire reaches a downstream side of the blood clot, as taught by Evans, to provide means for directing and guiding a device to be on opposing sides of the clot (C26;L50-60).
Regarding claim 9, the combination of Ouriel and Evans discloses that the predetermined shape of the filter is a helix shape (Fig. 4; Ouriel).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans, as applied to claim 7 above, and further in view of Brown et al. (US 6,402,736, “Brown”).
Regarding claim 10, the combination of Ouriel and Evans does not disclose a removable outer cover disposed over the filter portion and that the filter portion includes a permeable wall and a lumen. 
In the same field of endeavor, infusion devices, Brown teaches that a filter portion (10; Fig. 1) disposed within a sheath (11). A push tube (17) is used to push the filter out of the sheath. The filter portion includes a permeable wall in the form of a plurality of infusion ports (16) and lumen through which agents flow. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the filter portion of Ouriel and Evans with a permeable wall and a removable outer cover, as taught by Brown, to provide means for preventing snags within a blood vessel and means for delivering therapeutic agents within the filter portion in the event that fragments are found therein (C13; L30-36). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans, as applied to claim 7 above, and further in view of McNamara et al. (US 5,624,396, “McNamara”).
Regarding claim 11, the combination of Ouriel and Evans does not disclose a luer lock on the proximal end of the catheter that conveys the medication into the catheter. 
In the same field of endeavor, infusion devices, McNamara teaches that a luer lock (56) that is located on a proximal end of a catheter that conveys medication through infusion ports (58;C4;L27-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a luer lock at the proximal end of the catheter of the combination of Ouriel and .
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans, as applied to claim 7 above, and further in view of Slater et al. (US 2005/0107738A1, “Slater”).
Regarding claim 12, the combination of Ouriel and Evans does not disclose that the infusion portion of the catheter includes a stopper at the distal end of the catheter to prevent flow of medication out of the distal end of the catheter.
In the same field of endeavor, infusion devices, Slater teaches a device that includes an infusion catheter (1100) that includes infusion portions (1114; Fig. 34) and a stopper in the form of an annular seal (1104) at the distal end that is capable of preventing medication of flowing out of the distal end of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal end of the catheter of the combination of Ouriel and Evans, with a stopper, as taught by Slater, to prevent fluids from exiting the distal end of the catheter [0197].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Brown et al. (US 6,402,736, “Brown”).
Regarding claim 16, Ouriel does not disclose a removable outer cover disposed over the filter portion. 
In the same field of endeavor, infusion devices, Brown teaches that a filter portion (10; Fig. 1) disposed within a sheath (11). A push tube (17) is used to push the filter out of the sheath. The filter portion includes a permeable wall in the form of a . 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of McNamara et al. (US 5,624,396, “McNamara”).
Regarding claim 17, Ouriel does not disclose a luer lock on the proximal end of the catheter that conveys the medication into the catheter. 
In the same field of endeavor, infusion devices, McNamara teaches that a luer lock (56) that is located on a proximal end of a catheter that conveys medication through infusion ports (58;C4;L27-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a luer lock at the proximal end of the catheter of Ouriel, as taught by McNamara, to provide means for controlling the infusion of fluids (C5; L65-67, C6; L1-5).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouriel in view of Evans, as applied to claim 7 above, and further in view of Slater et al. (US 2005/0107738A1, “Slater”).
Regarding claim 18
In the same field of endeavor, infusion devices, Slater teaches a device that includes an infusion catheter (1100) that includes infusion portions (1114; Fig. 34) and a stopper in the form of an annular seal (1104) at the distal end that is capable of preventing medication of flowing out of the distal end of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the distal end of the catheter of Ouriel, with a stopper, as taught by Slater, to prevent fluids from exiting the distal end of the catheter [0197].

Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borillo et al. (US 2002/0138094A1) discloses a filter disposed within a tube that includes infusion ports. Wensel et al. (US 5,895,398) discloses a method of using a clot capture coil but does not disclose infusion ports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOCELIN C TANNER/Primary Examiner, Art Unit 3771